                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
       v.                                        )          Case Nos. 7:19-MJ-00145
                                                 )
MICHAEL ALEXANDER BROWN                          )


                     MOTION TO DISMISS CRIMINAL COMPLAINT

       The United States Attorney for the Western District of Virginia, by First Assistant United

States Attorney Daniel P. Bubar, moves to dismiss the Criminal Complaint against MICHAEL

ALEXANDER BROWN, filed on November 13, 2019, charging BROWN with unlawful flight

to avoid prosecution.

       BROWN was arrested on November 27, 2019 by law enforcement officers in Franklin

County, and is in their custody to face state charges.

       WHEREFORE, the United States requests that the Criminal Complaint filed against

MICHAEL ALEXANDER BROWN on November 13, 2019 be dismissed.

                                                         Respectfully submitted,

                                                         THOMAS T CULLEN
                                                         United States Attorney

                                                         s/ Daniel P. Bubar
                                                         First Assistant United States Attorney
                                                         IL State Bar No. 6282587
                                                         U.S. Attorney’s Office
                                                         P.O. Box 1709
                                                         Roanoke, Virginia 24008-1709
                                                         540-857-2250
                                                         540-857-2179 (fax)
                                                         Daniel.Bubar@usdoj.gov




   Case 7:19-mj-00145-RSB Document 4 Filed 11/27/19 Page 1 of 2 Pageid#: 6
                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 27, 2019, I electronically filed the foregoing Motion to

Dismiss Criminal Complaint with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to counsel of record.


                                                         s/ Daniel P. Bubar
                                                         First Assistant United States Attorney
                                                         IL State Bar No. 6282587




   Case 7:19-mj-00145-RSB Document 4 Filed 11/27/19 Page 2 of 2 Pageid#: 7
